Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hanchao Zhao on February 8, 2022.
The application has been amended as follows: 

In the Claims:
Claim 44 is canceled.

Claims 1 and 47-62 are replaced with the following:
1.	(Currently Amended) An antibody or antigen-binding fragment thereof that binds to PD-1 (Programmed Cell Death Protein 1) comprising: 
a heavy chain variable region (VH) comprising complementarity determining regions (CDRs) 1, 2, and 3
a light chain variable region (VL) comprising CDRs 1, 2, and 3

(1) the 
(2) the 

47. (Currently Amended) The antibody or antigen-binding fragment thereof of claim 28, wherein the VH comprises the sequence of SEQ ID NO: 49 and the VL comprises the sequence of SEQ ID NO: 52.

48. (Currently Amended) The antibody or antigen-binding fragment thereof of claim 28, wherein the VH comprises the sequence of SEQ ID NO: 49 and the VL comprises the sequence of SEQ ID NO: 53.

49. (Currently Amended) The antibody or antigen-binding fragment thereof of claim 28, wherein the VH comprises the sequence of SEQ ID NO: 49 and the VL comprises the sequence of SEQ ID NO: 54.

50. (Currently Amended) The antibody or antigen-binding fragment thereof of claim 28, wherein the VH comprises the sequence of SEQ ID NO: 49 and the VL comprises the sequence of SEQ ID NO: 60.

51. (Currently Amended) The antibody or antigen-binding fragment thereof of claim 28, wherein the VH comprises the sequence of SEQ ID NO: 50 and the VL comprises the sequence of SEQ ID NO: 52.

antibody or antigen-binding fragment thereof of claim 28, wherein the VH comprises the sequence of SEQ ID NO: 50 and the VL comprises the sequence of SEQ ID NO: 53.

53. (Currently Amended) The antibody or antigen-binding fragment thereof of claim 28, wherein the VH comprises the sequence of SEQ ID NO: 50 and the VL comprises the sequence of SEQ ID NO: 54.

54. (Currently Amended) The antibody or antigen-binding fragment thereof of claim 28, wherein the VH comprises the sequence of SEQ ID NO: 50 and the VL comprises the sequence of SEQ ID NO: 60.

55. (Currently Amended) The antibody or antigen-binding fragment thereof of claim 28, wherein the VH comprises the sequence of SEQ ID NO: 51 and the VL comprises the sequence of SEQ ID NO: 52.

56. (Currently Amended) The antibody or antigen-binding fragment thereof of claim 28, wherein the VH comprises the sequence of SEQ ID NO: 51 and the VL comprises the sequence of SEQ ID NO: 53.

57. (Currently Amended) The antibody or antigen-binding fragment thereof of claim 28, wherein the VH comprises the sequence of SEQ ID NO: 51 and the VL comprises the sequence of SEQ ID NO: 54.

58. (Currently Amended) The antibody or antigen-binding fragment thereof of claim 28, wherein the VH comprises the sequence of SEQ ID NO: 51 and the VL comprises the sequence of SEQ ID NO: 60.

59. (Currently Amended) The antibody or antigen-binding fragment thereof of claim 28, wherein the VH comprises the sequence of SEQ ID NO: 59 and the VL comprises the sequence of SEQ ID NO: 52.

60. (Currently Amended) The antibody or antigen-binding fragment thereof of claim 28, wherein the VH comprises the sequence of SEQ ID NO: 59 and the VL comprises the sequence of SEQ ID NO: 53.

61. (Currently Amended) The antibody or antigen-binding fragment thereof of claim 28, wherein the VH comprises the sequence of SEQ ID NO: 59 and the VL comprises the sequence of SEQ ID NO: 54.

62. (Currently Amended) The antibody or antigen-binding fragment thereof of claim 28, wherein the VH comprises the sequence of SEQ ID NO: 59 and the VL comprises the sequence of SEQ ID NO: 60.

In the Drawings:
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: In Figure 20, for the sequences of SEQ ID NO: 51 and 52, the sequences will be changed to have all uppercase letters.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        February 9, 2022